This appeal is prosecuted from a conviction had in the county court of Craig county, in which plaintiffs in error were found guilty of violating provisions of the prohibitory law, and the punishment of Otis Tittle was assessed by the jury at confinement in the county jail for twelve months, and that he pay a fine of one thousand dollars, and the punishment of T.W. Pritchett was assessed by the jury at confinement in the county jail for sixty days and that he pay a fine of two hundred fifty dollars.
On January 15th, 1912, the county court pronounced judgment and sentenced the defendants in accordance with the verdict of the jury. At the last term of this court the appeal of plaintiff in error, Otis Tittle was dismissed. See, ante.
On the various errors assigned it is only necessary to consider the one, that the information is bad for duplicity, and that for this *Page 737 
reason the court erred in overruling the demurred thereto. Plaintiff in error, T.W. Pritchett is charged with the sale of intoxicating liquor and also with the sale of an imitation and substitute for intoxicating liquor in one count. The information therefore charges two offenses and is bad for duplicity. See Pritchett v. State, ante.
For error in overruling the demurrer to the information, the judgment is reversed as to the defendant, T.W. Pritchett.